MEMORANDUM **
Jeldy Rony Waas, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Waas’s problems in Indonesia did not rise to the level of persecution. See id. at 1016-18; Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995) (concluding that arrest, interrogation, brief detention, and beating did not compel finding of past persecution). Further, even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922 (9th Cir.2004), applies in the context of withholding of removal, Waas has not demonstrated a clear probability of future persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003). Accordingly, we deny the petition as to Waas’s withholding of removal claim.
Because Waas has not “specifically and distinctly argued” the issue of CAT relief, we do not address it. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005) (internal quotation marks and citation omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.